Acknowledgements
This communication is in response to applicant’s response filed on 12/03/2020.
Claims 1, 6, and 11 have been amended. Claims 9-10 has been cancelled.
Claims 1-8, and 11-12 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 102(a)(1) that Faith
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that Faith (US 20090319784) in view of Rehe (US 20160086171) does not disclose “computing at least one piece of payment means comparison data from the piece of payment means reference data and from at least one encryption key of the payment means,” with the “piece of payment means reference data corresponding to the last piece of payment means data previously received from a payment means and verified by said processing server,” examiner respectfully disagrees, but in order to further prosecution, examiner has issued a new grounds of rejection for claims 7, 8, and 12.
Applicant argues dependent claims 2-5 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection made to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 


Claims 1, 3-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Faith (US 20090319784) in view of Brown (US 20090006262).

Regarding Claims 1, 6, and 11, Faith teaches a first iteration of: obtaining a current piece of payment means data from a memory of the payment means, the current piece of payment means data being part of payment data of the payment means configured to be transmitted to a processing server to carry out a payment transaction (Paragraphs 0027 and 0037 teach an initial data string (e.g., personalized information including one or more of the following data elements: account number (e.g., a primary account number or PAN), an account sequence number, an expiration date, a CVV value) is altered (e.g., encrypted) to form a first data string); generating a following piece of payment means data as a function of the current piece of payment means data and as a function of an encryption key of the payment means (Paragraphs 0027 and 0039 teach the first data string may be an encrypted form of the initial data string; the first data string may be further altered (e.g., encrypted) to form a second data string; the initial data string in FIG. 2 can then be represented by D(0) in FIG. 3; as shown in block 330, the initial data string can then be altered (e.g., encrypted) using one or more uniquely derived keys using an encryption algorithm such as a triple DES or DES algorithm); replacing the current piece of payment means data by the following piece of payment means data within the memory of the payment means (Paragraphs 0028, and a second, subsequent iteration of the obtaining, generating and replacing, using the following piece of payment means data generated in the first iteration as the current piece of payment means data in the second, subsequent iteration (Paragraphs 0031-0032 and 0049 teach when a second, subsequent transaction is conducted using the portable consumer device, the previously formed second data string can be used as input data for generating a third data string that can be used to form a second dynamic verification value; it may be formed using the same or different process that is used to form the first dynamic verification value from the second data string; once created, the second dynamic verification value can be used to authenticate the portable consumer device in a second transaction; when a second transaction is conducted using the portable consumer device, a second dynamic verification value may be formed by the portable consumer device; the second dynamic verification value may be formed using the previously described 
However, Faith does not explicitly teach generating a following piece of payment means data, the generating comprising: filling an intermediate value as a function of size of the current piece of payment means data and of the size of the encryption key, by padding the current piece of payment means data; encrypting the intermediate value by means of the encryption key, delivering an encrypted intermediate value; and selecting, within the encrypted intermediate value, a portion of the encrypted intermediate value, the size of which is equal to the size of the current piece of payment means data, delivering the following piece of payment means data.
Brown from same or similar field of endeavor teaches generating a following piece of payment means data, the generating comprising: filling an intermediate value as a function of size of the current piece of payment means data and of the size of the encryption key, by padding the current piece of payment means data (Paragraphs 0137-0138 teach for each cryptogram entry on the payment card, the inputs to the cryptographic algorithm include an appropriate SeqId (i.e., PAN) for that entry and additional plaintext (i.e., padding); the algorithm can be made more complex by padding the SeqId with some non-zero plaintext; the plaintext can be the PAN, as in CVx type authentication; CVx authentication uses data that is on Track2); encrypting the intermediate value by means of the encryption key, delivering an encrypted intermediate value (Paragraphs 0137 and 0056 teach for each cryptogram entry, the inputs to the cryptographic algorithm includes a secret key for the particular cards; this effectively provides additional key strength without adding bits to the key directly (i.e., the cryptographic algorithm encrypts the SeqId that contains additional plaintext); each use of an individual card produces a variation of its user access code (i.e., PAN) according to an encryption program with encryption keys); and selecting, within the encrypted intermediate value, a portion of the encrypted intermediate value, the size of which is equal to the size of the current piece of payment means data, delivering the following piece of payment means data (Paragraphs 0069, 0078, and 0090 teach the data formats used by the payment card are dictated by industry “ISO standards” for bank payment cards and specifications for contact/contactless smart-card standards reference similar industry ISO Standards, including, but not limited to, ISO 7810, 7816, 14443 use (See, www.emvco.com for the specific relating to the EMV standards.); the Q-Chip MEMS magnetic device appears, e.g., to a legacy magnetic stripe card reader as the discretionary track data in Track2, Track-1, and/or a portion of the whole magnetically recorded data fields on the relative tracks; the data provided by the Q-Chip MEMS magnetic device can be internally re-written for each transaction (i.e., the following piece of payment means data has the same format as the input SeqId (i.e., PAN) to work with legacy POS devices)); the payment card industry has published standards (such as ISO/IEC-7810, ISO/IEC-7811(−1:6), and ISO/IEC-7813, available from American National Standards Institute NYC, NY), for all aspects of payment cards, and these regulate 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Faith, which teaches generating a following piece of payment means data, to incorporate the teachings of Brown, which teaches filling an intermediate value as a function of size of the current piece of payment means data and of the size of the encryption key, by padding the current piece of payment means data; encrypting the intermediate value by means of the encryption key, delivering an encrypted intermediate value; and selecting, within the encrypted intermediate value, a portion of the encrypted intermediate value, the size of which is equal to the size of the current piece of payment means data, delivering the following piece of payment means data.
There is motivation to combine Brown into Faith because the encryption algorithm can be made more complex by padding the SeqId with some non-zero plaintext. This effectively provides additional variability and key strength without adding bits to the key directly, such that some available algorithms can be improved and perhaps used. Attacks on the CVQ cryptogram can be made far more difficult by including plaintext that is not repeated in the clear elsewhere on the card (Brown Paragraphs 0137-0138).
Regarding Claim 1, Faith teaches a method for encrypting a piece of payment means data, this method being implemented by a payment means comprising a data processor (Paragraph 0009 teaches a method comprising 
Regarding Claim 6, Faith teaches a payment means comprising encryption means that can be actuated iteratively, wherein the payment means comprises a data payment processor (Paragraph 0064 teaches the portable consumer device (using a processor and memory that are present therein) may generate a first dynamic verification value).
Regarding Claim 11, Faith teaches a non-transitory computer readable memory comprising a computer program stored thereon, including program code instructions for implementing a method for encrypting a piece of payment means data, when the program is executed by a processor of a payment means (Paragraph 0010 teaches a computer readable medium; the computer readable medium comprises code for altering a first data string to form a second data string, and code for forming a first dynamic verification value using at least a portion of the second data string; the first dynamic verification value is used to authenticate a portable consumer device in a first transaction; the computer readable medium further comprises code for altering the second data string to form a third data string and code for forming a second dynamic verification value using at least a portion of the third data string; the 

Regarding Claim 3, the combination of Faith and Brown teaches all the limitations of claim 1 above; and Faith further teaches wherein said encryption function is a verification code (Paragraphs 0027-0028 and 0037 teach an initial data string (e.g., a CVV value) is altered (e.g., encrypted) to form a first data string; a first dynamic verification value is then formed using at least a portion of the second data string; for example, in one embodiment of the invention, a portion of the second data string is selected, and the selected portion of the second data string and another data string (e.g., a pre-existing static or conventional dynamic CVV) may be used to calculate one or more values using a mod 10 algorithm or other check digit algorithm; in yet other embodiments, the first dynamic verification value may simply be the selected portion of the second data string or could even the same as the second data string).

Regarding Claim 4, the combination of Faith and Brown teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the method further comprises displaying said following piece of payment means data on a screen of said payment means.
Brown further teaches wherein the method further comprises displaying said following piece of payment means data on a screen of said payment means (Paragraphs 0040-0041 and 0101 teach the payment card includes displays the changed the personal account number (PAN), expiration date, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Faith and Brown to include the further teachings of Brown to display said following piece of payment means data on a screen of said payment means.
There is motivation to further combine Brown into the combination of Faith and Brown because a payment card embodiment of the present invention comprises an internal dynamic card verification value generator and a user display for card-not-present transactions. The user display and a timer are triggered by the user when the user needs to see the card verification value and/or begin a new transaction. A new card verification value is provided for each new transaction according to a cryptographic process, but the timer limits how often a new card verification value can be generated (Brown Paragraph 0021). 

Regarding Claim 5, the combination of Faith and Brown teaches all the limitations of claim 1 above; and Faith further teaches wherein the method further comprises transmitting said following piece of payment means data to a payment terminal (Paragraph 0029 teaches the first dynamic verification value is then used to authenticate a portable consumer device in a first transaction; the first transaction can be a purchase transaction, a money transfer transaction, etc.; the first dynamic verification value can be transmitted from an access device such as a POS (point of sale) terminal to a computer apparatus operated by a service provider such as an issuer (e.g., an issuing bank), or a payment processing organization).

Regarding Claims 7, 8, and 12, Faith teaches obtaining a piece of payment means reference data from a memory of said processing server, said piece of payment means reference data corresponding to the last piece of payment means data previously received from a payment means and verified by said processing server (Paragraphs 0068, 0066, and 0037 teach the server computer may store the verification value and any values used to generate the verification value so that it is up to date for the next transaction that is conducted; the server computer may thereafter retrieve the consumer's personal information from the consumer database; the initial data string (i.e., consumer’s personal information) may be comprise personalized information including one or more of the following data elements: account number (e.g., a primary account number or PAN), an account sequence number, an expiration date, a CVV value); and comparing the current piece of payment means data with the data of said set of reference data, and, when said current piece of payment means data is identical to one piece of data of the set of reference data, delivering an assertion of validity of said current piece of payment means data and storing said current piece of payment data in the memory of processing server, as the last piece of payment means data received from the payment means and verified by the processing server (Paragraphs 0030 and 0068 teach if the re-generated first dynamic verification value is the same as the first dynamic verification value received from the access device, or if it is within an expected range of expected first dynamic verification values, the service provider may determine that the portable consumer device that sent the first dynamic verification value is authentic; it may be possible for the server computer to cycle through a reasonable number of additional dynamic verification values to determine if a generated verification value matches the received verification value; if a match is found, the server computer may store the verification value and any values used to generate the verification value so that it is up to date for the next transaction that is conducted).
However, Faith does not explicitly teach computing at least one piece of payment means comparison data from the piece of payment means reference data and from at least one encryption key of the payment means, the number of computed pieces of payment means comparison data being determined as a function of a predetermined time period, delivering a set of reference data.
Brown from same or similar field of endeavor teaches computing at least one piece of payment means comparison data from the piece of payment means reference data and from at least one encryption key of the payment means, (Paragraph 0084 teaches an add-on program for the payment processor is provided with a key that is used with the encryption algorithm and last known value the number of computed pieces of payment means comparison data being determined as a function of a predetermined time period, delivering a set of reference data (Paragraphs 0064 teaches a sliding dynamically-sized window on the server can predict which pre-computed values are valid at any given time, based on the last valid transaction number received, the date/time of that transaction, etc. Synchronization can be lost so the server must allow a window of valid entries at any one time. Such window is maintained on the issuing bank and its network server. The window size and rules are specified during a network server specification phase and are empirically refined).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faith to incorporate the teachings of Brown to compute at least one piece of payment means comparison data from the piece of payment means reference data and from at least one encryption key of the payment means, the number of computed pieces of payment means comparison data being determined as a function of a predetermined time period, delivering a set of reference data.
	There is motivation to combine Brown into Faith because large data tables would not need to be stored for each customer and card. The server limits each value to one use, and the location and time of each use are logged. The management of the valid-number window on the server can be set up such that unused numbers expire a fixed time after a later number is received. The timer prevents copies of magnetic data track data from being accepted in a decision 
	Regarding Claim 7, Faith teaches a method for verifying the validity of a piece of payment means data, this method being implemented by a processing server comprising a data processor (Paragraph 0066 teaches server computer independently generates the first dynamic verification value; if the received first dynamic verification value and the independently generated verification value match, or if the received verification value is otherwise expected, the transaction may be authorized).
	Regarding Claim 8, Faith teaches a processing server comprising means of cryptographic processing capable of enabling a verification of the validity of a piece of payment means data, wherein the processing server comprises a data processor (Paragraph 0060 teaches the server computer may also have a processor and a computer readable medium, which comprises code or instructions that the processor can execute).
Regarding Claim 12, Faith teaches a non-transitory computer readable memory comprising a computer program stored thereon including program code instructions for implementing a method for verifying the validity of a piece of payment means data, when the program is executed by a processor of a processing server (Paragraph 0060 teaches the server computer may also have a processor and a computer readable medium, which comprises code or instructions that the processor can execute).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Faith (US 20090319784) in view of Chastain (20150319151) in further view of Hinz (20150071441).

Regarding Claim 2, the combination of Faith and Brown teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein generating a following piece of payment means data comprises the implementing of an encryption function such that the following piece of payment means data depends on the encryption function said encryption function comprising the obtaining of: the square of the current piece of payment means data; and the square modulo the encryption key.
Chastain from same or similar field of endeavor teaches wherein generating a following piece of payment means data comprises the implementing of an encryption function such that the following piece of payment means data depends on the encryption function (Paragraphs 0054-0055 and 0032 teach the UICC (i.e., payment means) can receive the derived 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Faith and Brown to incorporate the teachings of Chastain to generate a following piece of payment means data using an encryption function such that the following piece of payment means data depends on the encryption function.
There is motivation to combine Chastain into the combination of Faith and Brown because through encryption and/or modification by the SDP according to a temporary encryption key that is generated from a derived encryption key stored by the secure element, the secure services platform enables the secure delivery of data (Chastain Paragraph 0049).
However, the combination Faith, Brown, and Chastain does not explicitly teach said encryption function comprising the obtaining of: the square of the current piece of payment means data; and the square modulo the encryption key.
Hinz from same or similar field of endeavor teaches said encryption function comprising the obtaining of: the square of the current piece of payment means data; and the square modulo the encryption key (Paragraph 0006-0007 teach a known public-key encryption method is the Rabin method, 2 mod n).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Faith, Brown, and Chastain to incorporate the teachings of Hinz for the encryption function to comprise obtaining the square of the current piece of payment means data and the square module the encryption key.
There is motivation to combine Hinz into the combination of Faith, Brown, and Chastain since the computation of the encryption is substantially simpler, i.e., less compute-intensive, in the Rabin method than in the RSA method, the Rabin method is preferable to the RSA method in particular where the entity carrying out the encryption, i.e., the transmitter of an encrypted message, has only limited processor power, as is the case for example with a limited-resource RFID tag that is to communicate securely with a reader couple to a background system (Hinz Paragraph 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reisgies et al. (US 20170061403) teaches an associated system for generating the temporary token: split the consumer's original credential (S) into three parts: S1, S2, S3; apply padding to S2 to create S2′: S2′=Pad(S2); concatenate the three resulting strings into one: S′=S1, S2′, S3; wrap+encrypt S′: C=WE(S′); select encrypted S2 part: CS2; calculate Luhn number for CS2 and append: CS2∥L; concatenate all parts to form token, T: T=S1∥CS2∥L∥S3 (Paragraphs 0030-0037).
Hird et al. (US 20120066504) teaches a user computing device generates a key for a block encryption algorithm from the temporary password. The key may be generated for use with any suitable block encryption algorithm. In some embodiments, the algorithm may be a format preserving encryption (FPE) algorithm, whereby the format of the input to the algorithm is preserved. The user computing device pads the user-associated password resulting in a padded user-associated password. The user-associated password may be padded with any suitable data, including any suitable number of bits. For example, where the encryption algorithm uses blocks of data, such as AES, the user-associated password may be padded with enough data to satisfy the block size requirement of the encryption algorithm (Paragraphs 0064-0065).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685